Title: The Comte de Vergennes to the Commissioners: A Translation, 20 April 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       Versailles 20 April 1778
      
      I received, gentlemen, the letter that you did me the honor to write yesterday pointing out the advantages of providing convoys for the security of your vessels leaving for America. This matter concerns M. de Sartine only, I am therefore forwarding a translation of your letter to him and will send you his reply without delay. I have the honor to be with very perfect consideration, sirs, your very humble and very obedient servant.
      
       De Vergennes
      
     